ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
      J. David Agnew                                             Dale W. Eikenberry
      Lorch Naville Ward LLC                                     Elizabeth S. Schmitt
      New Albany, Indiana                                        Wooden McLaughlin LLP
                                                                 Indianapolis, Indiana
                                                                 William H. Kelley
                                                                                                     FILED
                                                                 Thaddeus C. Kelley             Sep 03 2020, 8:58 am

                                                                 Kelley Law Offices LLC              CLERK
                                                                                                 Indiana Supreme Court
                                                                 Bloomington, Indiana               Court of Appeals
                                                                                                      and Tax Court




                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Darlene Perkins,                                           September 3, 2020
      Appellant-Plaintiff,                                       Court of Appeals Case No.
                                                                 20A-PL-99
              v.                                                 Appeal from the Washington
                                                                 Circuit Court
      Kathy Fillio,                                              The Honorable Larry W. Medlock,
      Appellee-Defendant                                         Judge
                                                                 Trial Court Cause No.
                                                                 88C01-1703-PL-183



      May, Judge.

[1]   Plaintiff, Darlene Perkins, appeals following a jury verdict in favor of

      Defendant, Kathy Fillio. Perkins raises three issues on appeal, which we restate

      as: (1) whether the trial court committed reversible error when it gave a jury


      Court of Appeals of Indiana | Opinion 20A-PL-99 | September 3, 2020                    Page 1 of 19
      instruction modeled after Model Civil Jury Instruction 1929; (2) whether the

      trial court erred by instructing the jury about the duty to maintain a proper

      lookout; and (3) whether a mistrial was necessary because Fillio flagrantly

      violated a motion in limine. We affirm.



                             Facts and Procedural History                                   1




[2]   Fillio owns a farm in Salem, Indiana. She keeps pets and livestock on the farm,

      including goats and sheep. Fillio also owns property in Florida and splits her

      time between the two states. Dennis Slate, Fillio’s half-brother, sometimes

      would care for Fillio’s Indiana home and animals while Fillio was in Florida.

[3]   In 2014, a steer broke its leg while Fillio was in Florida. Slate was not able to

      contact Fillio about the injured steer, so he asked his ex-wife, Perkins, for help

      because she was more knowledgeable about caring for farm animals than he

      was. Slate did not tell Fillio in advance that he was going to ask Perkins for

      help, but Perkins went to Fillio’s farm and assisted Slate. 2 The steer did not

      recover from its injury, so Slate arranged for an Amish man to buy the steer and

      butcher it.




      1
        We held oral argument on this matter remotely via Zoom on August 12, 2020. We appreciate counsel’s
      flexibility in participating in an oral argument in this novel manner and commend counsel on their thorough
      presentation of the issues.
      2
       Slate and Fillio gave conflicting accounts regarding whether Slate ever told Fillio that Perkins helped him
      care for the injured steer.

      Court of Appeals of Indiana | Opinion 20A-PL-99 | September 3, 2020                               Page 2 of 19
[4]   Even after the incident with the steer, Slate continued to care for Fillio’s

      Indiana farm and animals while she was in Florida. In August 2016, Fillio left

      Indiana to spend six weeks in Florida, and she asked Slate to care for her

      property and animals while she was away. During Fillio’s absence, Slate

      noticed a goat lying down near the edge of its pen, and the goat did not respond

      when Slate nudged the animal, trying to get it to stand. Slate then called Fillio

      to let her know about the sick goat. Fillio told Slate to “to leave [the goat]

      alone.” (Tr. Vol. II at 172.) She did not give Slate any further instructions

      about caring for the animal. During the phone call, Slate did not mention

      asking Perkins for help with the goat.


[5]   A few days later, Slate tried to call Fillio again about the sick goat, but he could

      not reach her. Slate drove to Perkins’ house in Corydon and told her about the

      goat, and Perkins agreed to assist him. They first drove to the Tractor Supply

      store and bought antibiotics and electrolyte fluid to give the goat, and then they

      went to Fillio’s property. Slate and Perkins entered the pen that housed the sick

      goat. A hornless, white-haired ram 3 and three other goats also lived in the pen.

      Slate and Perkins loaded the sick goat into a wagon. Slate pulled the wagon out

      of the pen, and Perkins followed behind trying to make sure the goat’s head

      stayed on the wagon. While Slate and Perkins were exiting the pen, a ram

      headbutted Perkins’ buttocks. Perkins fell to the ground, injuring her right arm

      and wrist. She went to the hospital later that evening and was diagnosed as



      3
          Dr. Dwayne Allen, a veterinarian, testified at trial that a ram is an uncastrated male sheep.


      Court of Appeals of Indiana | Opinion 20A-PL-99 | September 3, 2020                                 Page 3 of 19
      having a displaced wrist fracture. Doctors performed two surgeries on her

      wrist, and Perkins attended physical therapy.


[6]   Perkins filed suit against Fillio on March 13, 2017, alleging Fillio “carelessly

      and negligently maintained the premises as to create an unreasonably

      dangerous environment for the Plaintiff.” (Appellant’s App. Vol. II at 20.)

      Perkins later amended her complaint. After the completion of discovery, Fillio

      filed a motion for summary judgment. The trial court granted Fillio’s motion

      after determining “Fillio had no way of knowing that Perkins would be on her

      property or that the ram had any dangerous propensities.” Perkins v. Fillio, 119

      N.E.3d 1106, 1109 (Ind. Ct. App. 2019). Perkins appealed. This court reversed

      the grant of summary judgment and remanded for further proceedings. Id. at

      1115. We held that genuine issues of material fact existed regarding whether

      rams are dangerous as a class of animal, and if so, whether Fillio took

      reasonable precautions under the circumstances to prevent the ram from

      causing injury to invitees. Id. at 1114.


[7]   The trial court held a jury trial on January 7-8, 2020. Prior to trial, the court

      granted a motion in limine prohibiting “[a]ny reference to medical/social

      security disability and/or alleged disability fraud.” (Appellant’s App. Vol. III at

      16.) During Fillio’s cross-examination of Slate, the following exchange

      occurred:

              [Defense Counsel:] Mr. Slate, you were talking about all the
              things the Plaintiff could do before the accident, you are aware
              are you not that she had rheumatoid arthritis, osteoarthritis,

      Court of Appeals of Indiana | Opinion 20A-PL-99 | September 3, 2020        Page 4 of 19
              chronic shingles, and has been on disability since 2004, you are
              aware of that right?


              [Slate:] No, I’m aware of that, yeah.


              [Defense Counsel:] Okay.


              [Slate:] But all that time she was still making Christmas trees and
              wreaths until this happened and now she can’t do it. She can’t
              work on her truck.


              [Plaintiff Counsel:] Sorry, I just wanted to interject our objection
              just for the record.


              [Court:] Objection noted.


              [Defense Counsel:] And also Mr. Slate you are aware that she
              was having complaints of you know the fingers and her thumbs
              that were required to make wreaths uh since before 2004, aren’t
              you?


              [Plaintiff Counsel:] I’m going to object before you answer.


      (Tr. Vol. II at 149-50.) The court then held a hearing outside the presence of

      the jury. When the jury returned, the court admonished them “that the

      statement in regards to Kathy Perkins in regards to disability, you should

      disregard that statement.” (Id. at 154) (errors in original). Perkins did not

      move for a mistrial during the hearing outside the presence of the jury or

      following the trial court’s admonishment.


[8]   Prior to deliberations, the trial court read Final Instruction #6:
      Court of Appeals of Indiana | Opinion 20A-PL-99 | September 3, 2020        Page 5 of 19
          Every person must use the care an ordinary—ordinarily careful
          person would use under the same or similar circumstances.
          People who do not use reasonable care are negligent. Every
          person must maintain a proper lookout to see what should be
          seen through the exercise of reasonable care. A person is
          negligent if she does not maintain a proper lookout.


(Id. Vol. III at 140.) The trial court also read Final Instruction #30, which

stated:

          An invitee is a person who[m] a property owner invites to enter
          or remain on her property.


          An owner of property is liable for injury caused to an invitee by
          the property’s condition only if the owner or occupant:


                 (1) knew that the condition existed and realized that it
                 created an unreasonable danger to an invitee, or should
                 have discovered the condition and its danger;


                 (2) should have expected that the invitee would not
                 discover or realize the danger of the condition, or would
                 fail to protect herself against it; and


                 (3) failed to use reasonable care to protect the invitee
                 against the danger.


          To recover damages from the defendant, the plaintiff must have
          proven each of the following by the greater weight of the
          evidence:


                 (1) the defendant was the owner of the property;


Court of Appeals of Indiana | Opinion 20A-PL-99 | September 3, 2020           Page 6 of 19
                       (2) plaintiff was an invitee on the property owned by the
                       defendant;


                       (3) plaintiff was injured as a result of a condition on the
                       property; and


                       (4) the defendant:


                                (a) knew that the condition existed and realized that
                                it created an unreasonable danger to invitee, or
                                should have discovered the condition and its
                                danger;


                                (b) should have expected that the invitee would not
                                discover or realize the danger of the condition, or
                                would fail to protect herself against it; and


                                (c) failed to use reasonable care to protect the invitee
                                against the danger.


      (Appellant’s App. Vol. II at 18-19.) The jury returned a verdict in favor of

      Fillio.



                                  Discussion and Decision
                                       I. Final Instruction #30
[9]   Jury instructions are generally committed to the sound discretion of the trial

      court. Torrence v. Gamble, 124 N.E.3d 1249, 1251 (Ind. Ct. App. 2019). “In

      evaluating the propriety of a given instruction, we consider 1) whether the

      instruction correctly states the law, 2) whether there is evidence in the record

      Court of Appeals of Indiana | Opinion 20A-PL-99 | September 3, 2020             Page 7 of 19
       supporting the instruction, and 3) whether the substance of the instruction is

       covered by other instructions.” Hill v. Rhinehart, 45 N.E.3d 427, 439 (Ind. Ct.

       App. 2015), trans. denied. We review the question of whether an instruction

       correctly states the law de novo. Fechtman v. U.S. Steel Corp., 994 N.E.2d 1243,

       1247 (Ind. Ct. App. 2013), trans. denied. “Instructions are to be read together as

       a whole and we will not reverse for an instructional error unless the

       instructions, as a whole, mislead the jury.” Buckner v. State, 857 N.E.2d 1011,

       1015 (Ind. Ct. App. 2006).


[10]   The Court adopted Fillio’s Proposed Final Instruction #6, which was based on

       Indiana Model Civil Jury Instruction (“MCJI”) 1929 (“Duty to Invitee—

       Conditions on the land”) and gave the instruction as Final Instruction #30.

       MCJI 1929 reads:


               [(Name) was an invitee on the property of the (owner)(occupant),
               (name).]


               An [owner][occupant] of property is liable for injury caused to an
               invitee by the property’s condition only if the [owner][occupant]:


               (1) knew that the condition existed and realized that it created an
               unreasonable danger to an invitee, or should have discovered the
               condition and its danger;


               (2) should have expected that the invitee would not discover or
               realize the danger of the condition, or would fail to protect
               himself or herself against it; and




       Court of Appeals of Indiana | Opinion 20A-PL-99 | September 3, 2020       Page 8 of 19
                  (3) failed to use reasonable care to protect the invitee against the
                  danger.


[11]   Perkins argues Final Instruction #30 misstated Indiana law and contends the

       trial court instead should have given an instruction modeled after MCJI

       1932(A).4 Perkins first asserts this court’s prior opinion, which reversed the trial

       court’s grant of summary judgment, established that Perkins was an invitee

       pursuant to the law of the case doctrine. 5 She then argues that, even if the law




       4
           MCJI 1932(A) (“Duty to Invitee—Elements and Burden of Proof—Activity on the Land”) states:

                  An [owner][occupier] of property is liable for injury caused to an invitee due to activities
                  that happen on the land if [plaintiff][proves][has proven] each of the following by the
                  greater weight of the evidence:


                  (1) [defendant] was the [owner][occupier] of property;


                  (2) [plaintiff] was an invitee on the property [owned][occupied] by [defendant];


                  (3) [plaintiff] was injured as a result of [describe the act or failure to act from which the injury
                  arose]; and


                  (4) [defendant] failed to use reasonable care to protect the invitee against [describe the act or
                  failure to act from which the injury arose].


       (emphases in original).
       5
           Perkins directs our attention to footnote 2 of this court’s opinion following summary judgment:

                  Fillio concedes that Perkins was invited upon the property by Slate but does not
                  concede that she was an invitee of Fillio. In our view, this distinction does not help
                  Fillio, as it was foreseeable that Slate might have to invite others onto the Property to
                  help care for the animals. In fact, Fillio was aware Slate had done this in 2013, when
                  Slate invited Perkins onto the Property to assist him with a sick steer. Although


       Court of Appeals of Indiana | Opinion 20A-PL-99 | September 3, 2020                                               Page 9 of 19
       of the case doctrine did not apply in this instance, Final Instruction #30 was

       erroneous because Perkins’ status on the land was a question of law to be

       decided by the trial court, not the jury. We deal with these two arguments

       separately.


[12]   “[T]he law of the case doctrine provides that an appellate court’s determination

       of a legal issue binds both the trial court and the appellate court in any

       subsequent appeal involving the same case and substantially the same facts.”

       Dutchmen Mfg., Inc. v. Reynolds, 891 N.E.2d 1074, 1082 (Ind. Ct. App. 2008),

       trans. denied. This doctrine prevents the needless re-litigation of issues

       previously decided. Id. “[Q]uestions not conclusively decided in the earlier

       appeal do not become law of the case.” Id. at 1083. Nor do statements made

       in dicta establish law of the case. See State Farm Fire & Cas. Co. v. Radcliff, 18

       N.E.3d 1006, 1012 (Ind. Ct. App. 2014) (stating part of previous appellate

       decision in case was dicta and therefore not binding or established as law of the

       case), reh’g denied, trans. denied.


[13]   The issue decided on appeal following summary judgment was whether rams

       were dangerous as a class of animal, and this court held that there was a

       genuine dispute of fact regarding whether they were. Perkins, 119 N.E.3d at




               Fillio denied that she knew Perkins was the person Slate invited onto the Property,
               she was aware that he had invited someone in the past.


       Perkins, 119 N.E.3d at 1111 n.2.



       Court of Appeals of Indiana | Opinion 20A-PL-99 | September 3, 2020                           Page 10 of 19
       1114. Perkins’ status on the land was not necessary to that determination, and

       therefore, we hold her status on the land was not established as law of the case.

       See Dean V. Kruse Foundation, Inc. v. Gates, 973 N.E.2d 583, 591 (Ind. Ct. App.

       2012) (holding law of the case doctrine did not apply because the relevant issue

       was not decided directly or by implication in previous appeal), trans. denied. We

       also note the law of the case doctrine does not apply because relevant, new facts

       came to light on remand through Fillio’s testimony. Cf. Terex-Telelect, Inc. v.

       Wade, 59 N.E.3d 298, 304 (Ind. Ct. App. 2016) (holding law of the case

       doctrine applied when the evidence considered on the first appeal was “the

       same evidence before us now”), trans. denied.


[14]   Next, we turn to Perkins’ argument that the trial court should have determined

       her status on the land. A person’s status on land is generally a question of law

       for the trial court to decide. Pickering v. Caesars Riverboat Casino, LLC, 988

       N.E.2d 385, 389 (Ind. Ct. App. 2013). However, a person’s status on land

       “may turn on factual issues that must be resolved by the trier of fact.”

       Kopczynski v. Barger, 887 N.E.2d 928, 931 (Ind. 2008). Fillio points to her

       testimony at trial:

               [Fillio’s counsel]: Alright, good. Now you knew, would you
               agree with me that if anybody’s going to [sic] out there and take a
               look at that goat, they’re going to have to go into the pen with
               the goat?


               [Fillio:] Dennis was not supposed to go in the pen. Nobody’s
               ever supposed to go in those pens and it’s not because there [sic]
               dangerous, it’s because I don’t want them to go in those pens.

       Court of Appeals of Indiana | Opinion 20A-PL-99 | September 3, 2020        Page 11 of 19
        Even -he was putting food over the gate but I told him I says if
        they’re pills if they move them into the center, don’t go in and get
        them. Do not go in that pen to get them just put it over the
        gate.


        [Fillio’s counsel:] Okay, what did you tell him to do if there was
        a goat dying?


        [Fillio:] I didn’t tell him anything to do.


                                   *****


        [Fillio’s Counsel:] What was your expectation that Dennis
        would do, if an animal became sick or injured?


        [Fillio:] He would just leave it alone until I got back home.


                                   *****


        [Fillio’s Counsel:] Okay, so um, you limit -you limited the scope
        of what he was supposed to be doing in your mind to just feeding
        and watering the animals, is that right?


        [Fillio:] That’s it. That was it the only responsibility he had to
        do.


        [Fillio’s Counsel:] Okay, so you did not leave him responsible
        for caring for the animals other than just feeding them?


        [Fillio:] Just feeding and water.




Court of Appeals of Indiana | Opinion 20A-PL-99 | September 3, 2020          Page 12 of 19
               [Fillio’s Counsel:] So, did you leave anybody else with any
               responsibility beyond feeding them to care for the animals?


               [Fillio:] No.


       (Tr. Vol. II at 175, 180-81) (emphasis added). In her closing argument, Fillio

       stressed the above testimony, arguing Slate did not have permission to enter the

       animal pen or invite others into the pen. Therefore, as Fillio notes in her brief,

       there were two questions of fact the jury was required to resolve: (1) “was

       Perkins an invitee when she entered the property, and did she maintain that

       status as an invitee when she entered the pen?;” and (2) “whether Perkins had

       an implied invitation from Fillio to be on the property, and if she did, whether

       she exceeded that invitation by going into the pen with the ram.” (Appellee’s

       Br. at 22.) The trial court did not err in leaving the question of Perkins’ status

       to the jury because the status turned on factual questions. See Handy v. P.C.

       Building Materials, Inc., 22 N.E.3d 603, 608-10 (Ind. Ct. App. 2014) (holding

       genuine issue of material fact remained for trier of fact to decide regarding

       whether hardware store patron was an invitee or licensee at time of injury),

       trans. denied.


[15]   Final Instruction #30 modified the bracketed first line of MCJI 1929 to state:

       “An invitee is a person who[m] a property owner invites to enter or remain on

       her property.” (Tr. Vol. III at 140.) Perkins contends this modification gave

       jurors the misimpression that only the property owner could invite a person

       onto the premises for that person to be considered an invitee. However, Perkins

       failed at trial to take issue with the omission of the word “occupant” from Final
       Court of Appeals of Indiana | Opinion 20A-PL-99 | September 3, 2020       Page 13 of 19
       Instruction #30, and she did not tender an instruction indicating the numerous

       ways an invitation onto a premises may be extended. Thus, Perkins' argument

       is waived. See Anderson v. Taylor, 289 N.E.2d 781, 785 (Ind. Ct. App. 1972)

       (“The law is well settled that if the court fails to cover some pertinent point then

       it is the obligation and duty of the party desiring to have that particular point

       covered in the instructions to tender his instruction on the same.”).


[16]   Finally, Perkins argues that by modeling Final Instruction #30 after MCJI 1929

       rather than MCJI 1932(A), the court instructed the jury that she was required to

       prove elements she did not have to prove – such as that maintaining a domestic

       animal was a condition of the land rather than an activity conducted on the

       land. However, in the context of this case, we do not see a meaningful

       difference. Landowners owe invitees a duty of reasonable care to protect them

       from injuries that result from conditions of the land and injuries that result from

       activities conducted on the land. Rogers v. Martin, 63 N.E.3d 316, 323 (Ind.

       2016); see also Harris v. Traini, 759 N.E.2d 215, 223 (Ind. Ct. App. 2001) (“The

       duty of reasonable care [a landowner owes an invitee] extends not only to harm

       caused by a condition on the land but also to activities being conducted on the

       land.”), reh’g denied, trans. denied. MCJI 1929 adds two elements not present in

       MCJI 1932: (1) that the defendant knew the condition existed and created a

       danger to invitees; and (2) that the defendant should have recognized invitees

       would not protect themselves from the danger. However, to hold a defendant

       liable for harm caused by the defendant’s animal, a plaintiff must prove




       Court of Appeals of Indiana | Opinion 20A-PL-99 | September 3, 2020       Page 14 of 19
        one (or both) of the following: (1) a defendant’s knowledge that a
        particular animal has a propensity for violence or (2) a
        defendant’s ownership of a member of a class of animals that are
        known to have dangerous propensities, as the owner of such an
        animal is bound to have knowledge of that potential danger.


Perkins, 119 N.E.3d at 1112. If the animal possesses dangerous propensities, the

owner must take reasonable precautions to prevent the animal from causing

harm. Ross v. Lowe, 619 N.E.2d 911, 914 (Ind. 1993). Therefore, Perkins was

required to prove Fillio knew, or should have known, that her ram had a

dangerous propensity and that someone on the property would not recognize

that danger. In fact, Final Instruction #13 stated:


        [T]he owner of a domestic animal is not liable for injuries caused
        by the animal unless the animal had dangerous propensities
        known, or which should have been known, to the owner. A
        dangerous propensity is propensity or tendency of an animal to
        do any act which might endanger the safety of person or property
        in given situation. If an individual animal lacks dangerous
        propensities, the rule is simply that the owner of a domestic
        animal is bound to know the natural propensities of the particular
        class of animals to which it belongs. In either event, the owner
        must exercise reasonable care to guard against the propensities
        and to prevent injures reasonably anticipated from them.


(Appellee’s App. Vol. II at 8.) Thus, Final Instruction #30 did not require

Perkins to prove additional, unnecessary elements; rather, the instruction

simply restated elements Perkins was already required to prove. See Clay City

Consol. Sch. Corp. v. Timberman, 918 N.E.2d 292, 301 (holding trial court’s

instructions accurately instructed the jury regarding proximate cause).


Court of Appeals of Indiana | Opinion 20A-PL-99 | September 3, 2020       Page 15 of 19
       For all these reasons, Perkins has not demonstrated the trial court abused its

       discretion when it gave Final Instruction #30.


                                        II. Final Instruction #6
[17]   Perkins next contends Final Instruction #6 erroneously imposed duties on her

       that are not applicable in the premises liability context. Final Instruction #6

       was fashioned after two model jury instructions, MCJI 1301 and MCJI 1303.

       MCJI 1301 states: “Every [motor vehicle driver][and][pedestrian] must use the

       care an ordinarily careful person would use under the same or similar

       circumstances. [Drivers] [and] [Pedestrians] who do not use reasonable care

       are negligent.” MCJI 1303 states: “Every [driver][pedestrian] must maintain a

       proper lookout to see or hear what should be seen or heard through the exercise

       of reasonable care. A person is negligent if [he][she] does not maintain a proper

       lookout.”


[18]   Perkins concedes that maintaining a proper lookout when crossing the street is

       necessary and reasonable because oncoming traffic is a known hazard. See

       Anderson v. Pre-Fab Transit Co., 409 N.E.2d 1157, 1164 (Ind. Ct. App. 1980)

       (“[A] pedestrian stepping onto a street from a curb or place of safety has a duty

       to make sure he is not stepping into the path of an oncoming car which would

       be unable to stop.”), reh’g denied. However, Perkins believes she was not

       similarly situated to a pedestrian crossing the street. We disagree.


[19]   This court has recognized a duty for individuals to maintain a proper lookout in

       cases that do not involve motor vehicle accidents. See Booher v. Alhom, Inc., 295

       Court of Appeals of Indiana | Opinion 20A-PL-99 | September 3, 2020     Page 16 of 19
N.E.2d 841, 847-48 (Ind. Ct. App. 1973) (holding that plaintiff, injured while

helping to unload a truck, “was required by law to keep a reasonable lookout

for possible danger to himself and to act as a reasonably prudent man”); see also,

Howard v. H.J. Ricks Const. Co., 509 N.E.2d 201, 206 (Ind. Ct. App. 1987)

(stating in discussion regarding contributory negligence that a “person is

required to make reasonable use of his faculties and senses to discover dangers

and conditions to which he is or might be exposed”), reh’g denied, trans. denied.

Dr. Dwayne Allen, a veterinarian, testified that rams are herd animals and they

will protect the herd from perceived threats. He explained that “you’ve got to

be on guard all the time” if there is a ram in an animal pen. (Tr. Vol. III at 54.)

Just as a pedestrian should anticipate that cars may be traveling down a road, a

person entering an animal pen should anticipate that the animals in the pen

may behave aggressively toward an unfamiliar presence. 6 Final Instruction #6

was warranted by the evidence and was an accurate statement of law, and

Perkins has not demonstrated the trial court erred by giving the instruction. See

Kelly v. Levandoski, 825 N.E.2d 850, 867 (Ind. Ct. App. 2005) (holding evidence

warranted instruction regarding implied-in-law contract), trans. denied.




6
  For example, it is tragic, but not surprising, that a killer whale at SeaWorld will engage in “horseplay” with
and ultimately kill a person who sneaks into the whale’s tank after the park has closed. “Man found dead in
whale tank at Florida’s SeaWorld.” http://www.cnn.com/US/9907/06/killer.whale/
[https://perma.cc/V7FC-SJNG]

Court of Appeals of Indiana | Opinion 20A-PL-99 | September 3, 2020                               Page 17 of 19
                                          III. Motion in Limine
[20]   Perkins argues the trial court should have declared a mistrial after Fillio

       referenced Perkins’ receipt of disability benefits in violation of a motion in

       limine. Our standard of review regarding a motion for mistrial is well-settled:

               The decision on a motion for mistrial lies within the discretion of
               the trial court. A mistrial is an extreme remedy and required
               only when no other method can rectify the situation. A prompt
               admonishment advising the jury to disregard the improper
               testimony is usually enough to avoid a mistrial. Failure to grant
               a mistrial may not be asserted on appeal where an admonishment
               is accepted without further objection or claim that it is
               insufficient.


       TRW Vehicle Safety Systems, Inc. v. Moore, 936 N.E.2d 201, 213 (Ind. 2010)

       (internal citations and quotation marks omitted).


       After the court admonished the jury not to consider Fillio’s reference to

       Perkins’ receipt of disability benefits, Perkins did not move for a mistrial or

       indicate that the court’s admonishment was insufficient. Therefore, the claim is

       unavailable to Perkins on appeal. See id. at 214 (holding claim of mistrial error

       was not available on appeal because party made no objection or argument at

       trial that the court’s admonition was insufficient).



                                                Conclusion
[21]   The trial court did not err in giving Final Instruction #30, which was a

       modified version of MCJI 1929. Further, the trial court did not err in


       Court of Appeals of Indiana | Opinion 20A-PL-99 | September 3, 2020       Page 18 of 19
       instructing the jury on Perkins’ duty to maintain a proper lookout. Finally,

       Perkins cannot contend on appeal that she was entitled to a mistrial because she

       failed to move for a mistrial at trial. Therefore, we affirm.

[22]   Affirmed.


       Robb, J., and Vaidik, J., concur.




       Court of Appeals of Indiana | Opinion 20A-PL-99 | September 3, 2020    Page 19 of 19